Title: To James Madison from Carlos Martínez de Yrujo, 4 September 1801
From: Yrujo, Carlos Martínez de
To: Madison, James


Dear Sir.
Bristol (Penn) 4 of Septr. 1801
Altho I have been inform’[d] this four days of the return of the Maryland, supposing you e[n]gaged on important buisseness, I have declin’d to intrude upon you about those which are only personal of mine. After the time elaps’d since you must have receiv’d the Dispatches from France I do address myself with more confidence to request from you to inform me of the answer of my Court to the demand made to it by our worthy President about my continuing hither as a Minister. My last official & private letters are not latter than the 20th. of May; I am of course as yet in the dark on this important point. Your information on th⟨is⟩ head is to me the more necessary as supposing to have embark’d on May last for Europe I Sold all my forniture gave up my house, & remain’d as the French say the foot on the Stirup. This uncertainty has Kept us, & Keep us yett wandering like a Gipsie Family from place to place. Perhaphs it is in your power to make us cast anchor with answer to this.
Mme. d’Yrujo only wants this information of yours to go down along with me to have the pleasure to embrace again her old friends, & take the proper measures to fix our winter quarters, which we hope will not be distant from yours.
We have spended the greater part of our Summer in Long Branch, the most agreable spot for the hot season perhaphs in the United States; our child recover’d there of the Summer complaint & Sally & myself have grown so fatt that you will scarcely Know us. I am sure Mrs. M[a]ddisson will be quite surpris’d at our appearance. Sally sents her love to her, & you will be so good as to present the most afftn. compts. from Your most obt. Servt.
Le Chevalier d’Yrujo
P. S.
Will you be so good as to present my respects to our worthy President?
 

   RC (NN). Cover marked private by Yrujo; docketed by JM; also docketed by Wagner as received 8 Sept.


   Jefferson had written Joseph M. Yznardy in March to suggest that Yrujo be continued as Spanish minister to the U.S.: his “being intimately known to us, the integrity, sincerity, & reasonableness of his conduct having established in us a perfect confidence,…. it will be a subject of regret if we lose him.” On 14 Oct. 1801 the National Intelligencer announced that Yrujo would be continued in his post (Jefferson to Yznardy, 26 Mar. 1801, Ford, Writings of JeffersonPaul Leicester Ford, ed., The Writings of Thomas Jefferson (10 vols.; New York, 1892–99)., 8:33–34).

